           Case 3:19-cv-05119-BJR-TLF Document 40 Filed 12/29/20 Page 1 of 1




1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    DERICK OWUSU,
                                                           Case No. 3:19-cv-05119-BJR-TLF
7                            Plaintiff,
           v.                                              ORDER GRANTING MOTION TO
8                                                          EXTEND SUMMARY JUDGMENT
     TERRIE L. MATSEN, et al.,                             RESPONSE DEADLINE AND RE-
9                                                          NOTING DEFENDANTS’ MOTION
                             Defendants.                   FOR SUMMARY JUDGMENT
10

11         This matter comes before the Court on Plaintiff Derick Owusu’s motion to extend

12   the time to respond to Defendants’ pending motion for summary judgment to February

13   6, 2021. Dkts. 34, 35. Defendants do not oppose Plaintiff’s motion. Dkts. 36, 39.

14         Therefore, it is ORDERED as follows:

15              (1) Plaintiff’s response to Defendants’ motion for summary judgment shall be

16              filed on or before February 6, 2021; and

17              (2) The Clerk shall re-note Defendants’ motion for summary judgment, Dkt.

18              29, for February 12, 2021.

19         Dated this 29th day of December, 2020.

20

21

22                                                   A
                                                     Theresa L. Fricke
23                                                   United States Magistrate Judge

24
     ORDER GRANTING MOTION TO EXTEND SUMMARY
25   JUDGMENT RESPONSE DEADLINE AND RE-NOTING
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
     -1
